Case 2:15-cr-20382-VAR-MKM ECF No. 171 filed 03/06/20     PageID.2350   Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                           Plaintiff,      Case No: 2:15-cr-20382
 -v-                                       Honorable Victoria Roberts
 D-1 PAUL NICOLETTI,                       Magistrate Judge Elizabeth Stafford

                           Defendant.

 Craig Weier                             Paul J. Stablein
 United States Attorneys Office          Paul Stablein, PLLC
 Assistant United States Attorney        Attorney for Defendant
 211 West Fort Street, Suite 2001        380 North Old Woodward Ave, Ste
 Detroit, Michigan 48226                 320
 (313) 226-9678                          Birmingham, Michigan 48009
 Craig.Weier@usdoj.gov                   (248) 540-1600
                                         PaulStablein@StableinLaw.com


                            STIPULATION TO
                     EXTEND DATE FOR VOLUNTARY
                 SURRENDER TO THE BUREAU OF PRISONS
                      _____________________________

       Mr. Nicoletti received notice on March 3, 2020, from the Bureau of Prisons
 to surrender at FCI Morgantown, Morgantown, WV, on March 19, 2020;
       Mr. Nicoletti is scheduled for neck surgery on March 17, 2020, at William
 Beaumont Hospital, Royal Oak, Michigan;
       IT IS STIPULATED that Mr. Nicoletti’s surrender date be extended to on or
 after April 9, 2020.




 /s/Craig Weier w/permission PJS         /s/Paul J. Stablein
 Craig Weier                             Paul Stablein
Case 2:15-cr-20382-VAR-MKM ECF No. 171 filed 03/06/20   PageID.2351   Page 2 of 3




 United States Attorneys Office         Paul Stablein, PLLC
 Assistant United States Attorney       Attorney for Defendant
Case 2:15-cr-20382-VAR-MKM ECF No. 171 filed 03/06/20          PageID.2352   Page 3 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                           Plaintiff,          Case No: 2:15-cr-20382
 -v-                                           Honorable Victoria Roberts
                                               Magistrate Judge Elizabeth Stafford
 D-1 PAUL NICOLETTI,

                           Defendant.

 Craig Weier                                 Paul J. Stablein
 United States Attorneys Office              Paul Stablein, PLLC
 Assistant United States Attorney            Attorney for Defendant
 211 West Fort Street, Suite 2001            380 North Old Woodward Ave, Ste
 Detroit, Michigan 48226                     320
 (313) 226-9678                              Birmingham, Michigan 48009
 Craig.Weier@usdoj.gov                       (248) 540-1600
                                             PaulStablein@StableinLaw.com


                                        ORDER

       Upon stipulation of the parties;

       Defendant’s voluntary surrender date to the facility designated by the Bureau

 of Prisons is extended to a date on or after April 9, 2020.

       IT IS ORDERED.
                                          s/ Victoria A. Roberts
                                          The Honorable Victoria Roberts
                                          United States District Court Judge
 Entered: 3/6/2020
